2i1111 ' OV 2      t° ' ;   l : 23

                                                                                   STi °             SEl6 i :iTG 1


                                                                                    BY\ SiFilo\: ,

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                              WASH

                                            DIVISION II


MARK L. BUBENIK            and    MARGARET M.                        No. 44689 -8 -II
BUBENIK, husband and wife,
                                                              UNPUBLISHED OPINION
                                  Appellants,


         v.



THOMAS J. MAUSS and KAROL K. MAUSS,

                                   Respondents.


        BJORGEN, J. —     Mark and Margaret Bubenik challenge the trial court' s judgment and

related findings of fact and conclusions of law denying their adverse possession and mutual

recognition and acquiescence claims to a parcel of land disputed by them and their neighbors,

Thomas and Karol Mauss. The Bubeniks also appeal the trial court' s decision to fix the boundary

between the two parcels, claiming that the trial court erred by granting the Mausses relief that they

did not seek. We hold that substantial evidence supports the trial court' s findings of fact, and that

those findings support the court' s conclusions of law on adverse possession and mutual recognition

and   acquiescence.    We also hold that the Bubeniks waived any challenge to the trial court' s

resolution of   the disputed   boundary.   We   affirm.
No. 44689 -8 -II



                                               FACTS


        In 1979, the Bubeniks bought land on Henderson Bay in Gig Harbor from William and

Florence Bell. Although the Bubeniks did not commission a survey of the parcel when they

bought it, Mark walked the land with William. William showed Mark a nail and metal spike

along the bulkhead marking the property' s boundaries with the adjacent parcels, the James

Niquette property to the northeast, and what is now the Mauss property to the southwest. The
distance between these markers measured 88 feet, a distance corresponding exactly to the legal

description of the property' s ocean frontage.2 At the property' s southern end, William also

identified an upland property marker, an orange ribbon tied to the branches of a camellia bush on ,
the upland side of the houses on what are now the Bubenik and Mauss properties. William

claimed that a line drawn through the southern metal spike and the ribbon in the camellia bush

formed the property boundary between the two parcels.

        The Mausses bought their   parcel   in 1981.       Like the Bubeniks, they did not survey their

property when they bought it. The legal description of the Mauss parcel states that its border
with Henderson Bay extends 87 feet.3



 1 We use the first names of the Bubeniks, Mausses, and Bells for clarity. We intend no
 disrespect.


 2 The legal description of the Bubenik parcel uses the " meander corner" as its origin. Clerk' s
 Papers ( CP) at 229. The meander corner marks the junction between the upland properties and
 the tidelands on the bay. See BLACK' S LAW DICTIONARY 1069 ( 9th ed. 2009) ( definition of
  meander line "). The dispute at issue in this appeal arises because the meander corner no longer

 exists and the parties differ on how to account for that reality.

 3 The legal description of the Mauss parcel also uses the no longer existing meander corner as its
 origin point.




                                                       2
No. 44689 -8 -II



       The border between the Bubenik and Mauss properties crosses several physical features.

Nearest the   bay   lies   what   the   parties call   the "   shared   lawn." Verbatim Report of Proceedings


 VRP) ( Jan.   10, 2013) at 46. This lawn extends well into both the Bubenik and Mauss

properties.    Over the years both parties have mowed this lawn, although they now share the cost

of.a lawn service. The Mausses installed a lawn sprinkler system that extends across what the

Bubeniks believed to be the legal boundary between the properties. Near the bay side of the

shared lawn is a maple tree. The Bubeniks have historically tended the tree and some plantings

they made at its base, although Karol Mauss occasionally weeded underneath the tree.
        Upland from the shared lawn is a garden area. The garden contains numerous flowers

and flower bushes maintained by the Bubeniks, many of which the Bubeniks planted. The
Mausses, their son, and their employees also garden in the area.

        Further upland from the garden is a gravel area. The Bubeniks claimed at trial that they

weeded the gravel on their side of what they believed to be the boundary line two or three times

 a year. The Mausses hired a company to spray the gravel on their side of the ostensible

boundary with herbicide once a month; Mark testified that this company only sprayed across the

 boundary to his side accidently.

        In 1995, the original log bulkhead shared by the Niquette, Bubenik, and Mauss properties

 began to rot. The three families agreed to replace the bulkhead with a new concrete one

 constructed in the same place.


        Niquette, Mark, and Thomas walked the bulkhead and measured their ocean frontage

 using their property' s legal descriptions and the northeastern beginning of the bulkhead as a
 starting point. According to Mark, the legal description of the Niquette' s ocean frontage,

                                                                  3
No. 44689 -8 - II



approximately 101 feet, corresponded to the distance between the beginning of the bulkhead and

the metal spike that William had claimed marked Niquette' s property boundary with the

Bubeniks' land. According to Mark, the legal description of his 88 feet of ocean frontage also

corresponded to the distance between the two markers that William had shown him when Mark

bought the property. Mark also claimed that the men measured the length of the bulkhead

between the southwesterly metal spike and the bulkhead' s southwestern end and that this

distance, 87 feet, corresponded to the legal description of the Mauss parcel' s oceanfront

property.


        For his testimony, Thomas swore that he did not remember the men taking any

measurements during the conversations about replacing the bulkhead, did not see the markers

that Mark claimed marked the property boundary during the discussions, and did not believe that

he was fixing the legal definition of his property.

         The Bubeniks and the Mausses arranged to have a contractor build stairs into the new

concrete bulkhead. The parties agreed to share the cost of the stairs equally. Mark stated that the

parties agreed to center the stairs on the property line he claims so that the southern metal stake

 marked the midpoint of the new stairs. Thomas claimed that the parties located the stairs based

 on his ease of getting his boat in and out of the water rather than based on the property boundary.
         In 2009, the Mausses began building a deck on the southwestern side of their property.

 The owner of the neighboring property expressed concern that the deck encroached on his land.
 At that point, Thomas commissioned a survey to determine his property' s boundaries. The

 survey, which Thomas recorded with the county, indicated that the Mauss property actually



                                                  4
No. 44689 -8 -II



encompassed the entirety of the bulkhead stairs and 17 feet of what the Bubeniks believed to be

their oceanfront property boundary.

        The Bubeniks filed suit, seeking to obtain title to the portion of the Mauss property

marked by what they considered the historical property boundary, the line defined by the metal
stake at the center of the bulkhead staircase and the ribbon in the upland camellia bush. The

Bubeniks asserted that they had adversely possessed the land at issue and asked the trial court to

quiet title to the land in them. Alternatively, they claimed that the Mausses had adjusted the

boundary through mutual recognition and acquiescence. The Bubeniks also prayed for

declaratory relief, asking the trial court to " delineat[ e] the property line between the parties'
                                                                         Bubeniks]        by the   court."   Clerk' s
properties   to be   created   by [ a   survey   commissioned   by the               or




Papers ( CP) at 6.


        The trial court heard the matter sitting without a jury. The Bubeniks and the Mausses

testified about their use and maintenance of the disputed areas and their knowledge, or lack of

knowledge, about boundary markers between their properties. Mark, Thomas, and Niquette

testified to their discussions concerning the bulkhead replacement and the accompanying

measurements.




        Both sides offered into evidence the surveys they had commissioned to demarcate the

 boundaries of their properties. When the Bubeniks asked their surveyor about the accuracy of


 the survey that the Mausses recorded to establish his property boundary, he testified that " I won' t
 say that theirs   was   inaccurate,"     given that any surveyor would need to estimate to the best of his

 or her ability where the no longer existing meander corner was. Verbatim Report of Proceedings
  VRP) ( Jan. 10, 2013) at 96.




                                                           5
No. 44689 -8 - II



         During      closing   argument,   the trial    court asked   the Mausses, "    On your interpretation, the


ultimate ruling was that the survey done by [ land surveyors] AHBL, does correctly establish the
                     between the              Is that               d be asking the             to do ? "4   VRP ( Jan. 16,
boundary line                      parties.             what you'                       court




2013)    at   464. The Mausses      responded, "    Yes. The testimony was that AHBL is the only

recorded       survey."   VRP (Jan. 16, 2013) at 464. The Bubeniks responded that the Mausses had

                     that the line drawn        the AHBL survey                   the   appropriate     line." VRP
failed to     show                         by                          marked "




 Jan. 16, 2013) at 469.

          The trial court entered findings of fact and conclusions of law denying the Bubeniks'

claims for relief on both the adverse possession and mutual recognition and acquiescence claims


and dismissing those claims with prejudice. The trial court found that the Bubeniks had failed to
satisfy any elements of either claim. The trial court also concluded that the Mausses' survey
marked the correct property boundary. Based on the Bubeniks' payment for half of the steps
built into the bulkhead, the trial court found that the Mausses impliedly granted the Bubeniks and

 their heirs and assigns a " non- exclusive and perpetual pedestrian easement" to use the stairs.5
 CP at 199. The trial court entered a final judgment in accordance with its findings and

 conclusions, and the Bubeniks appealed.


                                                         ANALYSIS


              The Bubeniks claim that the trial court erred in denying and dismissing with prejudice

 their adverse possession and mutual recognition and acquiescence claims and by resolving the




 4 The AHBL survey was commissioned by the Mausses and recorded with the county.

 5 Both parties had prayed in their respective pleadings for " fu therxelief as the court may deem
 just   and equitable."     CP at 6; see CP at 22.

                                                               6
No. 44689 -8 -II



property boundary along the lines of the Mausses' survey. Because the trial court' s findings are

supported by substantial evidence and in turn support its conclusions that the Bubeniks did not

exclusively possess the disputed property, we disagree.

        The Bubeniks largely base their appeal on the evidence they introduced in support of

their claims. However, where the parties try a cause " to the court sitting without a jury, the

findings    of   fact   made   by the     trial   court cannot   be disturbed ...   if there be substantial evidence to


support such       findings,"    even if we could have or would have found differently if we had acted as

the trier   of   fact. Lamm     v.   McTighe, 72 Wn.2d 587, 589, 434 P. 2d 565 ( 1967). To determine if


substantial evidence supports the trial court' s findings, we look for " evidence sufficient to

persuade a rational, fair -minded person" of the truth of the findings in the record and " review all

reasonable       inferences in the light          most   favorable to the prevailing party." Newport Yacht Basin


Ass 'n of Condo. Owners              v.   Supreme Nw., Inc.,      168 Wn. App. 56, 63 -64, 277 P. 3d 18, review

denied, 175 Wn.2d 1015 ( 2012);                   Jensen v. Lake Jane Estates, 165 Wn. App. 100, 104, 267 P. 3d

435 ( 2011).       If the trial court' s findings of fact have substantial supporting evidence, we review

 de novo the trial court' s conclusions of law to determine if its findings support those conclusions.

Newport Yacht Basin Ass 'n, 168 Wn. App. at 63, 64.

                                                     I. ADVERSE POSSESSION


            The Bubeniks first contend that the trial court erred in concluding that they had not

 satisfied any of the elements of adverse possession for the disputed parcel. We hold that the
 Bubeniks failed to carry their burden of proving at least one of the elements, exclusive

 possession, and affirm the trial court.




                                                                    7
No. 44689 -8 -II


        The doctrine of adverse possession allows a claimant to obtain legal title to real property

through possession of the property. Gorman v. City of Woodinville, 175 Wn.2d 68, 71, 283 P. 3d

1082 ( 2012). The      claimant must show " possession                      that   is ( 1)    open and notorious, ( 2)     actual and


uninterrupted, ( 3)    exclusive, and ( 4)          hostile." ITT Rayonier, Inc. v. Bell, 112 Wn.2d 754, 757,


774 P. 2d 6 ( 1989).     Because the law presumes that the title holder possesses the property, a


claimant asserting adverse possession of a parcel bears the burden of proving the concurrent

existence of each of these elements over the statutory period by a preponderance of the evidence.

ITT Rayonier, 112 Wn.2d at 757. In these circumstances, that period is 10 years. See 17

WILLIAM B. STOEBUCK &                JOHN W. WEAVER, WASHINGTON PRACTICE: REAL ESTATE: PROPERTY

LAW § 8. 19,   at   516 ( 2d   ed.   1995).   The exclusive possession element of adverse possession does

not require   the    claimant   to   prove    his   or   her    possession was "             absolutely   exclusive."    Lilly v.

Lynch, 88 Wn.                306, 313, 945 P. 2d 72 ( 1997) (               emphasis          in   original). "   An `occasional,
                     App.

transitory   use    by the   true   owner '    permitted         by   the   claimant as a "`          neighborly accommodation '


 does not nullify a claimant' s showing of exclusive possession. Lilly, 88 Wn. App. at 313
 quoting 17 STOEBUCK,           supra, §      8. 19,     at   516).   However, a title owner' s use of disputed property


 in a manner " indicat[ ing] ownership" is incompatible with the claimant' s attempt to show

 exclusive possession and will defeat an adverse possession claim. Bryant v. Palmer Coking Coal
 Co., 86 Wn.   App.     204, 217, 936 P. 2d 1163 ( 1997). This reflects one commentator' s assessment


 that



          p] robably the most meaningful application of the requirement of exclusive
         possession is that the adverse possessor cannot share occupation with the true
         owner.       This rests upon the basis that in law that possession is exclusive by its
         nature, and the owner, if on the land, can alone have it.




                                                                       8
No. 44689 -8 -II



WILLIAM B. STOEBUCK, THE LAW OF ADVERSE POSSESSION IN WASHINGTON, 35 WASH. L. REV.,

at 53, 72 ( 1960).


           The trial court found that the Bubeniks and the Mausses shared maintenance of the lower

lawn, that the Mausses installed the lower lawn sprinkler system that they alone control that

extends across the boundary the Bubeniks claim, and that the Mausses or their employees

performed maintenance near the maple tree and in the garden area on the Bubenik side of the

Bubeniks' claimed boundary. Testimony at trial supported each of these findings. E.g. VRP

 Jan. 10, 2013)       at   46 ( discussing   shared   lawn    maintenance);        VRP ( Jan. 14, 2013) at 229 -30


 same);     VRP ( Jan. 14, 2013) at 247, 267 -69, 279 ( discussing the Mausses' installation of the new

sprinkler system);         VRP ( Jan. 15, 2013)       at   366 -68 (   same); (   Jan. 10, 2013) at 58 -60 ( discussing

how the Mausses' gardeners worked on the Bubenik side of the boundary the Bubeniks are

attempting to        claim);   VRP ( Jan. 14, 2013) at 246 ( discussing the Mausses' son' s garden

maintenance);        VRP (Jan. 16, 2013) at 420 -24 ( discussing Karol' s weeding on the Bubenik side

of   the   boundary    the Bubeniks     are   claiming).      We hold that substantial evidence supports the

 findings.


            The trial court' s findings concerning the Mausses' use of the disputed area support its

 conclusion that the Bubeniks did not have exclusive possession of that area. ITT Rayonier, 112

 Wn.2d      at   758 -60 ( shared   use of   disputed land defeated         a claim of exclusive possession);     Scott v.


 Slater, 42 Wn.2d 366, 369, 255 P. 2d 377 ( 1953),                    overruled on other grounds by Chaplin v.

 Sanders, 100 Wn. 2d 853, 676 P. 2d 431 ( 1984) ( shared                    cultivation and maintenance of disputed

 land defeated       claim of exclusive possession);            Thompson v. Schlittenhart, 47 Wn. App. 209, 212,




                                                                  9
No. 44689 -8 -I1


734 P. 2d 48 ( 1987) ( mowing   the shared lawn by both parties to a dispute defeated a claim of

exclusive possession).



         The Bubeniks nevertheless argue that the trial court erred in concluding that they lacked

exclusive possession because it did so based solely on the collective maintenance for the shared

lawn.6 The Bubeniks assert that this agreement, which concerned a tiny portion of the land at

issue, does not contradict that they exclusively maintained the larger portion of the disputed land.

This argument, however, ignores the trial court findings, supported by evidence, that the

Mausses or their employees also used the upland portions of the Mauss parcel claimed by the

Bubeniks. This use, together with the shared use and maintenance of the lawn, defeats any claim

of exclusive possession of the disputed parcel by the Bubeniks. Scott, 42 Wn.2d at 369; see

Thompson, 47 Wn. App. at 212; Bryant, 86 Wn. App. at 217.

         Because the trial court' s findings are supported by substantial evidence, and because

those findings support the trial court' s conclusions that the Bubeniks did not exclusively possess

the disputed property, we affirm the trial court' s denial of the Bubeniks' adverse possession

claim.




 6 The Bubeniks raise a number of legal arguments as to why they exclusively possessed the
 disputed parcel in their reply brief. While responsive to the Mausses' briefing, the Mausses'
 briefing pointed out the Bubeniks' failure to carry their burden of showing error. The Bubeniks'
 reply briefing therefore raises arguments properly part of an opening brief, and we consider these
 arguments waived by the failure to raise them there. Ives v. Ramsden, 142 Wn. App. 369, 396,
 174 P. 3d 1231 ( 2008); RAP 10. 3( c).


 7 The Bubeniks challenge a number of the trial court' s findings related to their adverse
 possession claim. Because we affirm the trial court based on the Bubeniks' failure to establish
 exclusive possession, our disposition of this case addresses or makes irrelevant the Bubeniks'
 challenge to findings 2, 25, 36, 37, 38, 42, 43, 44, 45, and 46.


                                                   10
No. 44689 -8 -II



                                               II. MUTUAL ACQUIESCENCE


          Alternatively, the Bubeniks argue that the trial court erred in denying their claim that the

Mausses had mutually recognized or acquiesced to the boundary they claimed. Again, we

affirm.



          Under the doctrine of mutual recognition and acquiescence, if

          adjoining property owners occupy their respective holdings to a certain line for a
          long period of time, they are precluded from claiming that the line is not the true
          one, the theory being that the recognition and acquiescence affords a conclusive
          presumption that the used line is the true boundary.

Lamm, 72 Wn.2d at 592. To show title to land by mutual recognition and acquiescence, a party

must show by clear, cogent, and convincing evidence

                 1) that the boundary line between two properties was certain, well defined, and
            in       fashion physically designated upon the ground, e. g., by monuments,
                  some

            roadways, fence lines, etc.; ( 2) that the adjoining landowners, in the absence of an

            express boundary line agreement, manifested in good faith a mutual recognition of
            the designated boundary line as the true line; and ( 3) that mutual recognition of the
            boundary line continued for the period of time necessary to establish adverse
            possession ( 10 years)."


Merriman          v.   Cokeley,   168 Wn.2d 627, 630 -31, 230 P. 3d 162 ( 2010) ( quoting   Lamm, 72 Wn.2d

 at 593).


            The trial court found that the Mausses did not see, and otherwise lacked knowledge of,

 the steel stake in the ground near the bulkhead or the orange ribbon in the camellia bush that the

 Bubeniks claim marked their claimed property boundary. Substantial evidence supports this

 finding, since both the Mausses testified to this effect.

            Further, the trial court found the Mausses' testimony credible, and that finding is not

 susceptible to attack on appeal. Faust v. Albertson, 167 Wn.2d 531, 538, 222 P. 3d 1208 ( 2009).

 The trial       court also   found that "[   t] he landscape and topography of the two properties is such that

                                                             11
No. 44689 -8 -II



the lawn and garden areas between the homes flow together without any designation of where

one              ends and    the   other   begins."   CP   at   195.   Substantial evidence also supports this
      property


finding. The claimed property boundary crosses garden and lawn areas undivided by any type of
physical barrier or sign of division, natural or artificial. The trial court' s findings support its

conclusion that the Bubeniks failed to show the claimed boundary was sufficiently marked and

certain. See Merriman, 168 Wn.2d at 631 -32. Their mutual recognition and acquiescence claim

fails on the first element of such a claim.


         The trial court also found that the Mausses never treated the Bubeniks' proposed

boundary    as   the true   one.   Substantial evidence supports these findings. The Mausses both

testified that they never agreed to the boundary proposed by the Bubeniks, even when fixing the
location of the stairwell in the new bulkhead. Again, the trial court accepted this testimony as

credible and we defer to such a finding. The trial court also found, as discussed above, that the

Mausses engaged in lawn maintenance and gardening activities across what the Bubeniks now

 claim as the property boundary. Based on these findings the trial court could permissibly

 conclude that the Mausses had not shaped their acts in accordance with the boundary the

 Bubeniks claim. The trial court' s findings support its conclusion that the Mausses never




                                                                 12
No. 44689 -8 -II



expressly agreed or impliedly acquiesced to the Bubeniks' proposed boundary. The Bubeniks'
mutual acquiescence claim also fails on the second element.8°9

                                                      III. QUIET TITLE


         Finally, the Bubeniks contend that the trial court erred by fixing the property boundary
between their parcel and the Mausses' and quieting title to the Mausses up to that boundary. The

Bubeniks argue that the Mausses sought no affirmative relief from the trial court, so the trial

court' s resolution of the discrepancies between the surveys offered by the parties deprived them

of property without notice.


          We disagree with the Bubeniks' argument. Their complaint requested that the trial court

 delineat[ e] the property line" between their property and the Mauss' property, CP at 6, giving
them notice that the trial court might do so. Because their complaint authorized the trial court to

fix the property boundary          on a   line "   created ...   by the   court,"   CP at 6, they have waived any

right to complain about the court having done so. Schroeder v. Excelsior Mgmt. Grp., LLC, 177
 Wn.2d 94, 106, 297 P. 3d 677 ( 2013) (             quoting Bowman v. Webster, 44 Wn.2d 667, 669, 269 P. 2d
 960 ( 1954)) (   defining waiver).'°



 8 The Bubeniks also challenge a number of the trial court' s findings related to their mutual
 recognition and acquiescence claim. As discussed above, we find substantial supporting
 evidence for the relevant portions of findings 15, 19, 27, 29, 30, 31, 39, 40, and 42. We must
 reject the Bubeniks' challenge to findings 20 and 28 as unreviewable, since they concern the trial
 court' s credibility determinations. We find substantial evidence to support the remainder of the
 challenged findings related to the mutual recognition and acquiescence claim.


 9 The Bubeniks ask us to review the trial court' s credibility determination in finding 28 as
 inconsistent     with   finding   51.    The Bubeniks' challenge is based on arguments about their
 subjective intent. The trial court' s findings concerned the Mausses' subjective intent. There is
 no inconsistency.

 1°
      Accordingly, we decline to address the Bubeniks' challenge to findings 47 and 49.
                                                                 13
No. 44689 -8 -II


                                                   III. ATTORNEY FEES


          The Bubeniks do not request attorney fees. The Mausses request attorney fees under

RCW 7. 28. 083( 3),       RAP 18. 1, and RAP 18. 9. We deny their request.

          RCW 7. 28. 083( 3)      allows    for   an award of   attorney fees to "[   t] he prevailing party in an

action asserting title to real property by adverse possession" where the award " is equitable and
just."   However, RCW 7. 28. 083( 3) only applies to actions filed after July 1, 2012. LAWS OF

2011,    ch.   255, §   2. While the Mausses have prevailed, the Bubeniks filed their suit several

months    before the     effective   date   of   RCW 7. 28. 083( 3).    We therefore deny the Mausses' request

for attorney fees under RCW 7. 28. 083( 3).

          RAP 18. 9 authorizes an award of attorney fees where a litigant pursues a frivolous claim

on appeal.       Such   an award   is   appropriate where we "[        are] convinced that the appeal presents no


debatable issues upon which reasonable minds might differ, and that the appeal is so devoid of

merit    that there is   no   possibility   of reversal."   Advocates for Responsible Dev. v. W. Wash.


 Growth Mgmt. Hearings Bd., 170               Wn.2d 577, 580, 245 P. 3d 764 ( 2010). We hold that the

 Bubeniks' appeal was not so devoid of merit that there was no possibility of reversal. There are

 debatable issues about several of the elements of their adverse possession claim. Consequently,

 we decline to award the Mausses attorney fees under RAP 18. 1 and 18. 9.
                                                       CONCLUSION


           We affirm the trial court' s denial of the Bubeniks' adverse possession and mutual

 recognition and acquiescence claims, because we find substantial supporting evidence for the

 findings of fact properly used to conclude the Bubeniks failed to satisfy necessary elements of

 their claims. We decline, based on waiver, to reach the merits of the Bubeniks' challenge to the


                                                                14
No. 44689 -8 -II



trial court' s decision to quiet title in the Mausses, and we deny the Mausses' request for attorney

fees.


        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record pursuant to RCW 2. 06. 040, it

is so ordered.




                                                   15